- Prepared by EDGARX.com Exhibit 4.1 Mechanical Technology, Incorporated and American Stock Transfer & Trust Company, LLC Rights Agent Rights Agreement Dated as of October 6, 2016 Table of Contents Page Section 1 Certain Definitions 1 Section 2 Appointment of Rights Agent 5 Section 3 Issue of Rights Certificates 5 Section 4 Form of Rights Certificates 7 Section 5 Countersignature and Registration 8 Section 6 Transfer, Split Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates 9 Section 7 Exercise of Rights; Purchase Price; Expiration Date of Rights 10 Section 8 Cancellation and Destruction of Rights Certificates 12 Section 9 Availability of Common Stock 12 Section 10 Common Stock Record Date 13 Section 11 Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights 13 Section 12 Certificate of Adjusted Purchase Price or Number of Shares 19 Section 13 Consolidation, Merger or Sale or Transfer of Assets or Earning Power 19 Section 14 Fractional Rights and Fractional Shares 22 Section 15 Rights of Action 22 Section 16 Agreement of Rights Holders 23 Section 17 Rights Certificate Holder Not Deemed a Shareholder 23 Section 18 Concerning the Rights Agent 24 Section 19. Merger or Consolidation or Change of Name of Rights Agent 24 Section 20 Duties of Rights Agent 25 Section 21 Change of Rights Agent 26 Section 22 Issuance of New Rights Certificates 27 Section 23 Redemption and Termination 28 Section 24 Exchange 28 Section 25 Notice of Certain Events 30 Section 26 Notices 30 Section 27 Supplements and Amendments 31 Section 28 Process to Seek Exemption Prior to Trigger Event 32 Section 29 Waiver Subsequent to Stock Acquisition
